Citation Nr: 0405280	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  98-13 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for right ulnar nerve 
neuropathy, with atrophy of the interossei muscles, status 
post fractures, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the Department 
of Veterans Affairs (VA) New Orleans, Louisiana, Regional 
Office (RO).  That decision, in pertinent part, denied 
entitlement to an increased rating for right ulnar nerve 
neuropathy, with atrophy of the interossei muscles, status 
post fractures, currently evaluated as 40 percent disabling.

A videoconference hearing was held before the undersigned 
Veterans Law Judge in September 1999.  In March 2000 and June 
2003 this claim was remanded for further development.  This 
claim is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board previously remanded the claim for the purpose of 
obtaining a VA examination.  Although an examination was 
conducted in September 2000, the Board found that the 
examination report did not contain all the necessary 
information that was requested.  Accordingly, the examination 
was deemed inadequate for rating purposes.

In June 2003, the claim was remanded with instructions to 
schedule the veteran for a VA examination.  An examination 
was scheduled for July 2003.  The veteran failed to report, 
and the RO continued the denial of the veteran's claim.  
However, there is no adequate indication of record that the 
veteran was informed of the scheduled VA examination.  
Therefore, the Board finds that a new VA examination should 
be scheduled, and the veteran should be informed of both the 
examination and the consequences of failing to report for 
such examination, and such matters should be properly 
documented.

Accordingly, the claim is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination appropriate to assessing the 
current severity of his ulnar nerve 
disorder.   The claims folder and a 
separate copy of this remand should be 
made available to the examiner for 
review.  The examiner should 
specifically address the following 
questions:  (1) Is the paralysis of the 
ulnar nerve best described as "partial" 
or "complete" paralysis?; (2) Has the 
disorder resulted in a "griffin claw" 
deformity?; (3) Is there flexor 
contraction of the right and little 
fingers?; (4) Is there "very marked" 
atrophy of the dorsal interspace, 
thenar, and hypothenar eminences?; (5) 
Is there loss of extension of the ring 
and little fingers?; (6) Can the veteran 
spread the fingers and adduct the 
thumb?; (7) Is flexion of the wrist 
weakened?; (8) Does the impairment from 
the ulnar nerve disorder result in 
"loss of use of the hand" (i.e., the 
examiner should offer an opinion as to 
whether the veteran's service-connected 
disorder is so severe that no effective 
function remains other than that which 
would be equally well serviced by an 
amputation stump with the use of a 
suitable prosthesis.  The determination 
must be made on the basis of the actual 
remaining function of he hand, whether 
the acts of grasping, manipulation, 
etc., in the case of the hand, could be 
equally well accomplished by an 
amputation stump with prosthesis); (9) 
Is there functional loss due to 
weakness, fatigability, incoordination, 
pain on movement, or when the hand is 
used repeatedly over time?  The examiner 
is requested to specifically comment on: 
i) whether pain is visibly manifested on 
movement; ii) the presence and degree 
of, or absence of, muscle atrophy 
attributable to the service-connected 
disorders; iii) the presence or absence 
of changes in the condition of the skin 
indicative of disuse due to service-
connected disability, or iv) the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disabilities.  The 
examiner should attempt to quantify the 
degree of additional impairment, if any, 
during flare-ups.  See Deluca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The 
examiner must specifically state whether 
the veteran's complaints and any claimed 
subjective manifestations are in keeping 
with the objectively demonstrated 
pathology.

2.  The notice to the veteran, informing 
him of his scheduled examination, should 
include the provisions of 38 C.F.R. 
§ 3.655.  Such notice should be 
documented in the claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should undertake any 
actions necessary to comply with the 
VCAA.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



